DETAILED ACTION
	This action is responsive to the following communication: the response filed 4/20/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeve (US 2007/0070686).

Regarding claim 8, Boeve discloses a magnetic storage device, comprising:
a nonvolatile magnetic memory (20; fig. 5) including a plurality of memory cells (10; fig. 5) each equipped with a magnetoresistance effect element (para 0019);
a magnetic sensor (50; fig. 5) configured to measure (para 0025) a magnitude of an external magnetic field (H; fig. 4); and
a controller (52; fig. 5) configured to set (i.e. tune) one or more parameters (i.e. current levels; para 0033, 0046) for a writing operation for writing data to the plurality of memory cells (para 0031, 0046) according to the measured magnitude of the external magnetic field (H; fig. 4) and cause data (i.e. manipulate data bits; para 0058) to be written to the plurality of memory cells in the write operation with the set parameters (the set parameters, i.e. current levels, causes data to be written within a stable write range according to the measured external field; para 0046-0047, 0058).

Regarding claim 10, Boeve discloses the magnetic storage device, wherein the magnetic sensor is a Hall effect sensor or a magnetic tunnel junction (MTJ) element (para 0049-0050).

Regarding claim 11, Boeve discloses the magnetic storage device, wherein the nonvolatile magnetic memory, the magnetic sensor, and the controller are on one substrate (para 0053).

Regarding claim 12, Boeve discloses the magnetic storage device, wherein the nonvolatile magnetic memory and the magnetic sensor are on one substrate (para 0053).

Regarding claim 15, Boeve discloses the magnetic storage device, wherein the controller sets a write current for writing data to the plurality of memory cells according to the measured magnitude of the external magnetic field (para 0032-0033, 0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeve (US 2007/0070686) in view of Song et al. (US 2020/0106002 ‒hereinafter Song).

Regarding claim 9, Boeve discloses the magnetic storage device, wherein the controller for writing data to the memory cells when the measured magnitude of the external magnetic field is above a threshold value (i.e. para 0061).
Boeve does not expressly disclose increases a number of times for writing data.
Song discloses increases a number of times for writing data (i.e. an increase in a number of devices that switch from one data state to another is considered an increase in a number of times in which data is written; para 0067-0068).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Boeve is modifiable as taught by Song for the purpose of utilizing features unique to magnetic memories in conjunction with external magnetic fields, as such modification are advantageous for applications and structures integrated with the magnetic memories (para 0067 of Song).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeve (US 2007/0070686) in view of Deak (US 2004/0017639 ‒hereinafter Deak).

Regarding claim 13, Boeve discloses the magnetic storage device, wherein the magnetic sensor is a magnetic tunnel junction (MTJ) element (fig. 2), and the magnetic sensor and the nonvolatile memory are on one memory module (para 0053).
Boeve does not expressly disclose dual inline memory module (DIMM).
Deak discloses an MRAM memory device including a magnetic sensor on one dual inline memory module (DIMM) (para 0037).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Boeve is modifiable as taught by Deak for the purpose of fabricating magnetic memory and integrated devices comprising the magnetic memory (para 0012 of Deak); such a conclusion is reasonably expected because one of ordinary skill in the art would have been capable of recognizing that with the arrangement of the aforementioned elements, where each element performs the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

Claim(s) 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeve (US 2007/0070686) in view of Saida et al. (US 2018/0267853 ‒hereinafter Saida).

Regarding claim 14, Boeve discloses the magnetic storage device, wherein the controller sets for writing data to the plurality of memory cells according to the measured magnitude of the external magnetic field (para 0058).
Boeve does not expressly disclose a write pulse width.
Saida discloses a write pulse width for writing data (para 0060).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Boeve is modifiable as taught by Saida for the purpose of providing access parameters to the magnetic storage device at high reliability to reduce the frequency of access errors (para 0061 of Saida).

Regarding claim 17, Boeve discloses a magnetic storage device, comprising:
a plurality of memory cells (10; fig. 5) each with a magnetoresistance effect element (para 0019);
a magnetic sensor (50; fig. 5) configured to measure (para 0025) a magnitude of an external magnetic field (H; fig. 4); and
a controller (52; fig. 5) configured to control to adjust (i.e. tune) a value (i.e. a level) of a parameter (i.e. current level) of a write operation for writing data to the plurality of memory cells (para 0031, 0046) according to the measured magnitude of the external magnetic field (H; fig. 4) and cause the writing circuit to perform the write operation with the adjusted value (the adjusted parameter, i.e. tuned current level, causes data to be written within a stable write range according to the measured external field; para 0046-0047, 0058).
Boeve does not expressly disclose a writing circuit configured to write data to the plurality of memory cells according to commands from a host device; to control the writing circuit.
Saida discloses a writing circuit (14; fig. 1) configured to write data (para 0062) to the plurality of memory cells (para 0038) according to commands (write request; para 0062) from a host device (3; fig. 1); to control (i.e. via controller 19; fig. 1) the writing circuit (14; fig. 1).
Writing circuits configured to write data are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Boeve is modifiable as taught by Song for the purpose of facilitating data accessing schemes while improving the overall reliability of the magnetic memory, as is consistent with known practices in the prior art (para 0060 of Saida).

Regarding claim 18, Boeve discloses the magnetic storage device, wherein the parameter is one of a number of times for writing the data, a write pulse width, or a write current magnitude (para 0046).

Regarding claim 19, Boeve discloses the magnetic storage device, wherein the controller is configured to adjust a plurality of parameters for writing data to the plurality of memory cells, and at least one of the parameters is a number of times for writing the data, a write pulse width, or a write current magnitude (para 0046).

Regarding claim 20, Boeve discloses the magnetic storage device, wherein the magnetic sensor is provided on a chip with the plurality of memory cells (para 0053).

Allowable Subject Matter
Claim(s) 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a controller configured to detect data errors in the nonvolatile magnetic memory at first time intervals when the measured magnitude of the external magnetic field is less than a field threshold value and to detect data errors in the nonvolatile magnetic memory at second time intervals, shorter than the first time intervals when the measured magnitude of the external magnetic field is greater than or equal to the field threshold value.
The allowable claims are supported in at least fig. 6 and 7 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 16, the prior art fails to teach or suggest the claimed limitations, namely the controller is further configured to detect data errors in the nonvolatile magnetic memory at first time intervals when the measured magnitude of the external magnetic field is less than a field threshold value and to detect data errors in the nonvolatile magnetic memory at second time intervals, shorter than the first time intervals when the measured magnitude of the external magnetic field is greater than or equal to the field threshold value.
The allowable claims are supported in at least fig. 6 and 7 of the instant application.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267           (fax 571-273-2267).  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______